310 S.W.3d 732 (2010)
Reginald D. SILVERS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70923.
Missouri Court of Appeals, Western District.
April 20, 2010.
Susan L. Hogan, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., MARK D. PFEIFFER, and KAREN KING MITCHELL, JJ.
Prior report: 212 S.W.3d 206.

ORDER
PER CURIAM:
Reginald D. Silvers appeals the circuit court's judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).